PROTOKINETIX, INC. 2005 FIRST AMENDED STOCK INCENTIVE PLAN 1.Purpose of the Plan.The purpose of the 2005 First Amended Stock Incentive Plan (the “Plan”) of ProtoKinetix, Inc., a Nevada corporation, (“Company”) is to provide the Company with a means of compensating selected key employees (including officers) and directors of and consultants to the Company (sometimes referred to hereinafter as “Participants”), for their services rendered in connection with the development of ProtoKinetix, Inc. with shares of common stock of the Company (the “Common Stock”). 2.Administration of the Plan.The Plan shall be administered by the Company’s Board of Directors (the “Board”). 2.1Award or Sales of shares.The Company’s Board shall (a) select those key employees (including officers), directors and consultants to whom shares of the Company’s Common Stock shall be awarded or sold, and (b) determine the number of shares to be awarded or sold; the time or times at which shares shall be awarded or sold; whether the shares to be awarded or sold will be registered with the Securities and Exchange Commission; and such conditions, rights of repurchase, rights of first refusal or other transfer restrictions as the Board may determine.Each award or sale of shares under the Plan may or may not be evidenced by a written agreement between the Company and the persons to whom shares of the Company’s Common Stock are awarded or sold. 2.2Consideration for Shares.Shares of the Company’s Common Stock to be awarded or sold under the Plan shall be issued for such consideration, having a value not less than par value thereof, as shall be determined from time to time by the Board in its sole discretion. 2.3Board Procedures.The Board from time to time may adopt such rules and regulations for carrying out the purposes of the Plan as it may deem proper and in the best interests of the Company.The Board shall keep minutes of its meetings and records of its actions.A majority of the members of the Board shall constitute a quorum for the transaction of any business by the Board.The Board may act at any time by an affirmative vote of a majority of those members voting.Such vote shall be taken at a meeting (which may be conducted in person or by any telecommunication medium) or by written consent of Board members without a meeting. 2.4Finality of Board Action.The Board shall resolve all questions arising under the Plan.Each determination, interpretation, or other action made or taken by the Board shall be final and conclusive and binding on all persons, including, without limitation, the Company, its stockholders, the Board and each of the members of the Board. 2.5Non-Liability of Board Members.No Board member shall be liable for any action or determination made by him in good faith with respect to the Plan or any shares of the Company’s Common Stock sold or awarded under it. 2.6Board Power to Amend, Suspend, or Terminate the Plan.The Board may, from time to time, make such changes in or additions to the Plan as it may deem proper and in the best interests of the Company and its Stockholders.The Board may also suspend or terminate the Plan at any time, without notice, and in its sole discretion. 3.Shares Subject to the Plan.For purposes of the Plan, the Board of Directors is authorized to sell or award up to 9,000,000 shares and/or options of the Company’s Common Stock, $.0000053 par value per share. 3.1Grants of Stock Options.Stock Options granted under the Plan shall constitute "incentive stock options" within the meaning of Section 422 of the Internal Revenue Code (the “Code”)if so designated by the Board on the date of grant.The Board shall also have the discretion to grant Stock Options which do not constitute incentive stock options, and any such Stock Options shall be designated non-statutory stock options by the Board on the date of grant.The aggregate fair market value (determined as of the time an incentive stock option is granted) of the Common Stock with respect to which incentive stock options are exercisable for the first time by any Employee during any one calendar year (under all plans of the Company and any parent or subsidiary of the Company) may not exceed the maximum amount permitted under Section 422 of the Code (currently one hundred thousand dollars ($100,000.00)).Non-Statutory Stock Options (“NSO”) shall not be subject to the limitations relating to incentive stock options contained in the preceding sentence.Each Stock Option shall be evidenced by a written agreement (the "Option Agreement") in a form approved by the Board, which shall be executed on behalf of the Company and by the Employee to whom the Stock Option is granted, and which shall be subject to the terms and conditions of this Plan.The holder of a Stock Option shall not be entitled to the privileges of stock ownership as to any shares of Common Stock not actually issued to such holder. 3.2Assignability.Options granted under this Plan may be, if designated as such, assigned to third parties. 3.3Restrictions on Transfer.Each Stock Option granted under this Plan shall be transferable only by will or the laws of descent and distribution.No interest of any Employee under the Plan shall be subject to attachment, execution, garnishment, sequestration, the laws of bankruptcy or any other legal or equitable process.Each Stock Option granted under this Plan shall be exercisable during an Employee's lifetime only by such Employee or by such Employee's legal representative. 3.4Amendment to Shares Available Under the Plan.The number of shares the Board of Directors is authorized to sell or award may be increased or decreased at anytime by the Board of Directors 4.Participants.All Participants are eligible to participate in the Plan.A copy of this Plan shall be delivered to all Participants, together with a copy of any Board resolutions authorizing the issuance of the shares and establishing the terms and conditions, if any, relating to the sale or award of such shares. 4.1Misconduct of an Employee.Notwithstanding any other provision of this Plan, if an Employee commits fraud or dishonesty toward the Company or wrongfully uses or discloses any trade secret, confidential data or other information proprietary to the Company, or intentionally takes any other action materially inimically to the best interests of the Company, as determined by the Committee, in its sole and absolute discretion, such Employee shall forfeit all rights and benefits under this Plan. 5.Rights and Obligations of Participants.The award or sale of shares of Common stock shall be conditioned upon the participant providing to the Board a written representation that, at the time of such award or sale, it is the intent of such person(s) to acquire the shares for investment only and not with a view toward distribution.The certificate for unregistered shares issued for investment shall be restricted by the Company as to transfer unless the Company receives an opinion of counsel satisfactory to the Company to the effect that such restriction is not necessary under the pertaining law.The providing of such representation and such restriction on transfer shall not, however, be required upon any person’s receipt of shares of Common Stock under the Plan in the event that, at the time of award or sale, the shares shall be (i) covered by an effective and current registration statement under the Securities Act of 1933, as amended, and (ii) either qualified or exempt from qualification under applicable state securities laws.The Company shall, however, under no circumstances be required to sell or issue any shares under the Plan if, in the opinion of the Board, (i) the issuance of such shares would constitute a violation by the participant or the Company of any applicable law or regulation of any governmental authority, or (ii) the consent or approval of any governmental body is necessary or desirable as a condition of, or in connection with, the issuance of such shares. 6.Payment of Shares.The entire purchase price of shares issued under the Plan shall be payable in lawful money of the United States of America at the time when such shares are purchased. 7.Adjustments.If the outstanding Common Stock shall be hereafter increased or decreased, or changed into or exchanged for a different number or kind of shares or other securities of the Company or of another corporation, by reason of a recapitalization, reclassification, reorganization, merger, consolidation, share exchange, or other business combination in which the Company is the surviving parent corporation, stock split-up, combination of shares, or dividend or other distribution payable in capital stock or rights to acquire capital stock, appropriate adjustment shall be made by the Board in the number and kind of shares which may be granted under the Plan. 8.Tax Withholding.As a condition to the purchase or award of shares, the participant shall make such arrangements as the Board may require for the satisfaction of any federal, state, local or foreign withholding tax obligations that may arise in connection with such purchase or award. 9.Terms of the Plan. 9.1Effective Date.The Plan shall become effective on January 1, 2007. 9.2Termination Date.The Plan shall terminate at Midnight on December 31, 2010, and no shares shall be awarded or sold after that time.The Plan may be suspended or terminated at any earlier time by the Board within the limitations set forth in Section 2.6. 10.Non-Exclusivity of the Plan.Nothing contained in the Plan is intended to amend, modify, or rescind any previously approved compensation plans, programs or options entered into by the Company.This Plan shall be construed to be in addition to and independent of any and all such other arrangements.The adoption of the Plan by the Board shall not be construed as creating any limitations on the power of authority of the Board to adopt, with or without stockholder approval, such additional or other compensation arrangements as the Board may from time to time deem desirable. 11.Compliance With Rule 16b-3.Transactions under the Plan are intended to comply with all applicable conditions of Rule 16b-3.To the extent that any provision of the Plan or action by the Committee fails to so comply, it shall be deemed null and void, to the extent permitted by law and deemed advisable by the Committee. 12.Governing Law.The Plan and all rights and obligations under it shall be construed and enforced in accordance with the laws of the United State of America.
